FILED
                           NOT FOR PUBLICATION                              MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAMON LYMAN; CLAUDIA LYMAN,                      No. 09-56958

             Plaintiffs - Appellants,            D.C. No. 8:06-cv-01174-CJC-AN

  v.
                                                 MEMORANDUM *
LOAN CORRESPONDENTS INC., a
California corporation, DBA Capital
Funding Group; et al.,

             Defendants - Appellees.,

  and

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as indenture trustee of the
indenture relating to IMH Assets Corp.,
collaterized asset-backed bonds, Series
2004-7,

             Intervenor.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

      Damon and Claudia Lyman appeal from the district court’s order dismissing

on the pleadings their action alleging violations of the Truth in Lending Act

(“TILA”), the Real Estate Settlement and Procedures Act (“RESPA”), and

California’s Unfair Competition Law (“UCL”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Dunlap v. Credit Prot. Ass’n, LP, 419 F.3d

1011, 1012 n.1 (9th Cir. 2005) (per curiam), and we affirm.

      The district court properly dismissed the Lymans’ TILA damages claim as

time-barred because their action was not filed within one year of the alleged

violations. See 15 U.S.C. § 1640(e) (an action for damages must be brought within

one year of the alleged violation); King v. California, 784 F.2d 910, 915 (9th Cir.

1986) (holding that “the limitations period in Section 1640(e) runs from the date of

consummation of the transaction”).

      The district court properly dismissed the Lymans’ RESPA claim as time-

barred because their action was not filed within one year of the alleged violations.

See 12 U.S.C. § 2607 (prohibition against kickbacks and unearned fees); 12 U.S.C.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     09-56958
§ 2614 (proscribing a one-year statute of limitations for violations of § 2607).

Contrary to the Lymans’ contention, the district court did not abuse its discretion

by declining to apply equitable tolling because the Lymans did not allege facts

showing that the alleged violations could not have been discovered by a reasonable

plaintiff within the limitations period. See Huynh v. Chase Manhattan Bank, 465

F.3d 992, 1003 (9th Cir. 2006) (decision to apply equitable tolling reviewed for an

abuse of discretion).

      The district court properly dismissed the Lymans’ UCL claim as preempted

by the Home Owners’ Loan Act because their allegations fall within the categories

listed in 12 C.F.R. § 560.2(b). See Silvas v. E*Trade Mortg. Corp., 514 F.3d 1001,

1005-06 (9th Cir. 2008) (Home Owners’ Loan Act preempted UCL claims based

on loan-related fees and lender’s disclosure obligations).

      The Lymans’ remaining contentions, including those regarding bringing

their TILA damages claims as a recoupment defense, are unpersuasive.

      AFFIRMED.




                                          3                                    09-56958